Per Curiam:
This is an application by an attorney and counselor for inquiry into his own professional conduct of a litigation. Subdivision 2 of section 88 of the Judiciary Law (Consol. Laws, chap. 30 [Laws of 1909, chap. 35], as amd. by Laws of 1912, chap. 253, and Laws of 1913, chap. 720) provides: “2. The Supreme Court shall have power and control over attorneys and. counsellors-at-law, and the Appellate Division of the Supreme Court in each department is authorized to censure, suspend from practice or remove from office any attorney and counsellor-at-law admitted to practice as’ such who is guilty of professional misconduct, malpractice, fraud, deceit, crime or misdemeanor, or any conduct prejudicial to the administration of justice.”
It is our duty, upon presentation of any matter that may or might require discipline of an attorney and counselor, to examine it, and if we determine that it requires investigation to cause the institution of proceedings. Such proceedings contemplate presentation of charges to be delivered to the attorney, *608to whom must he afforded an opportunity of being heard in his defense.
We think that the subject-matter justifies such proceedings as are prescribed by the Judiciary Law. The court designates William N. Dykman, Esq., and Stephen C. Baldwin, Esq., to prepare charges in the premises and to report them to this court for its action.
Any other person who may make known to this court any information touching the conduct of the attorney and counselor in the matter now before us will have his communication considered and acted upon. We appreciate and commend the. formal offer of the Brooklyn Bar Association to act or to aid in this matter, but we do not now avail ourselves of its offer, as the petitioner is an officer thereof.
Jenks, P. J., Thomas, Carr and Putnam, JJ., concurred; Rich, J., not voting.
Motion granted and matter referred to William N. Dykmáñ, Esq., and Stephen 0. Baldwin, Esq., to prepare charges in the premises, and to report them to this court for its action. Order to be settled before the presiding justice.